Title: From Thomas Jefferson to Henry Sheaff, 6 December 1804
From: Jefferson, Thomas
To: Sheaff, Henry


                  
                     Sir 
                     
                     Washington Dec. 6. 04.
                  
                  I am tardy in making you the present remittance; but I could not help it. I now inclose you a note of the US. bank here on that at Philadelphia for one hundred & thirty two dollars twenty five cents, the amount of the last wines sent me, and tender you my friendly salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               